 EXHIBIT 10.8

EXECUTION VERSION

 

 

 

 

 

 

GUARANTY AND COLLATERAL AGREEMENT

 

dated as of

 

July 31, 2015

 

by and among

 

GOLDEN ENTERTAINMENT, INC.,

 

other Guarantors from time to time party hereto,

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent

 

 



 



 

 

 

 

 

Guaranty and Collateral Agreement – Golden Entertainment, Inc. 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 Page

  ARTICLE I   DEFINITIONS      

1.1.

Terms Defined in UCC

1

1.2.

Definitions of Certain Terms Used Herein

1

     

 

 

ARTICLE II

          GUARANTY        

2.1.

Guaranty

5

2.2.

Guaranty Absolute and Unconditional

5

2.3.

Waivers

6

2.4.

Subordination of Subrogation

6

2.5.

Contribution with Respect to Guaranteed Obligations

7

2.6.

Limitation of Guaranty

8

2.7.

Reinstatement; Stay of Acceleration

8

2.8.

Taxes

8

2.9.

Reliance

8

2.10.

Currency

8

2.11.

Keepwell

8

 

ARTICLE III

 

GRANT OF SECURITY INTEREST

 

3.1.

Grant of Security Interest

9

3.2.

Certain Limited Exclusions

9

     

ARTICLE IV

     

REPRESENTATIONS AND WARRANTIES

     

4.1.

Title, Authorization, Validity and Enforceability

10

4.2.

Conflicting Laws and Contracts

10

4.3.

Principal Location

10

4.4.

No Other Names; Etc

10

4.5.

Federal Employer Identification Number; State Organization Number; Jurisdiction
of Organization

11

4.6.

Property Locations

11

4.7.

[Reserved]

11

4.8.

Accounts and Chattel Paper

11

4.9.

Filing Requirements

11

4.10.

No Financing Statements, Security Agreements

11

4.11.

Pledged Securities and Other Investment Property

11

 

 
i

--------------------------------------------------------------------------------

 

 

4.12.

Intellectual Property

12

4.13.

Deposit Accounts and Securities Accounts

13

4.14.

Commercial Tort Claims

13

4.15.

Specific Collateral

13

4.16.

Enforcement

13

 

ARTICLE V

 

COVENANTS

     

5.1.

General

14

5.2.

Receivables

16

5.3.

Maintenance of Goods

16

5.4.

Instruments, Securities, Chattel Paper, Documents and Pledged Deposits

16

5.5.

Uncertificated Securities and Certain Other Investment Property

17

5.6.

Stock and Other Ownership Interests

17

5.7.

Deposit Accounts and Securities Accounts

17

5.8.

Letter-of-Credit Rights

18

5.9.

Federal, State or Municipal Claims

18

5.10.

No Interference

18

5.11.

Insurance

18

5.12.

Intellectual Property.

18

5.13.

Commercial Tort Claims

19

5.14.

Landlord Personal Property Collateral Access Agreement

19

5.15.

Undertakings Regarding Pledges of Nevada Equity Interests

19

5.16.

Updating of Exhibits to Agreement

20

 

ARTICLE VI

 

DEFAULT

     

6.1.

Default

20

6.2.

Remedies

20

6.3.

Guarantors’ Obligations Upon Default

22

6.4.

License

23

 

ARTICLE VII

 

WAIVERS, AMENDMENTS AND REMEDIES

 

ARTICLE VIII

 

PROCEEDS; COLLECTION OF RECEIVABLES

     

8.1.

Lockboxes

23

8.2.

Collection of Receivables

23

8.3.

Special Collateral Account

24

8.4.

Application of Proceeds

24

 

 
ii

--------------------------------------------------------------------------------

 

 

ARTICLE IX

 

GENERAL PROVISIONS

     

9.1.

Notice of Disposition of Collateral; Condition of Collateral

24

9.2.

Limitation on Administrative Agent’s and other Secured Parties’ Duty with
Respect to the Collateral

25

9.3.

Compromises and Collection of Collateral

25

9.4.

Secured Party Performance of Guarantor’s Obligations

26

9.5.

Authorization for Secured Party to Take Certain Action

26

9.6.

Specific Performance of Certain Covenants

26

9.7.

Use and Possession of Certain Premises

27

9.8.

Dispositions Not Authorized

27

9.9.

Reinstatement

27

9.10.

Benefit of Agreement

27

9.11.

Survival of Representations

27

9.12.

Expenses

27

9.13.

Headings

28

9.14.

Termination

28

9.15.

Entire Agreement

28

9.16.

Governing Law; Jurisdiction; Waiver of Jury Trial.

28

9.17.

Indemnity

29

9.18.

Intercompany Indebtedness

29

9.19.

Severability

29

9.20.

Application of Gaming Laws

29

9.21.

Counterparts

30

 

ARTICLE X

 

NOTICES

 

10.1.

Sending Notices

30

10.2.

Change in Address for Notices

30

      ARTICLE XI       THE ADMINISTRATIVE AGENT  

 

EXHIBITS    

Exhibit A

Names and Locations

Exhibit B

Intellectual Property

Exhibit C

[Reserved]

Exhibit D

Investment Property

Exhibit E

Filing Offices

Exhibit F

Commercial Tort Claims

Exhibit G

Guarantor Information

Exhibit H

Deposit Accounts and Securities Accounts

Exhibit I

Form of Amendment

Exhibit J

Form of Supplement



 

 
iii

--------------------------------------------------------------------------------

 

 

THIS GUARANTY AND COLLATERAL AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of July 31, 2015, by and among GOLDEN ENTERTAINMENT, INC., a
Minnesota corporation (the “Borrower”), the other Guarantors (as hereinafter
defined) from time to time party hereto, and CAPITAL ONE, NATIONAL ASSOCIATION,
a national banking association, in its capacity as administrative agent (the
“Administrative Agent”) for itself and for the Secured Parties (as defined in
the Credit Agreement identified below).

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are entering
into that certain Credit Agreement, dated as of the date hereof (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), providing for certain extensions of credit and other
financial accommodations to be made by the Lenders to or for the benefit of the
Borrower;

 

WHEREAS, it is a condition to the effectiveness of the Credit Agreement that the
Guarantors enter into this Agreement; and

 

WHEREAS, the Guarantors wish to secure their obligations to the Secured Parties
pursuant to the terms of this Agreement;

 

ACCORDINGLY, in order to induce the Administrative Agent and the Lenders to
enter into the Credit Agreement and the other Loan Documents and the Lenders to
extend credit to the Borrower under the Credit Agreement, the Guarantors hereby
agree with the Administrative Agent, for the benefit of the Secured Parties, as
follows:

 

ARTICLE I

DEFINITIONS

 

Terms Defined in the Credit Agreement. All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.

 

1.1.     Terms Defined in UCC. The following terms have the meanings given to
them in the UCC: “Account”, “As-Extracted Collateral”, “Chattel Paper”,
“Control”, “Deposit Account”, “Documents”, “Equipment”, “Farm Products”,
“Financial Assets”, “Fixture”, “General Intangible”, “Goods”,
“Health-Care-Insurance Receivable”, “Instruments”, “Inventory”, “Investment
Property”, “Letter-of-Credit Right”, “Securities Account”, “Security” and
“Supporting Obligation”.

 

1.2.     Definitions of Certain Terms Used Herein. As used in this Agreement,
the following terms shall have the following meanings:

 

“Allocable Amount” has the meaning assigned to such term in Section 2.5.

 

“Amendment” has the meaning assigned to such term in Section 5.4.

 

“Article” means a numbered article of this Agreement, unless another document is
specifically referenced.

 

“Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims,
Copyrights, Deposit Accounts, Documents, Equipment, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Investment Property, letters of
credit, Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits, Supporting
Obligations, Trademarks and Other Collateral, wherever located, in which any
Guarantor now has or hereafter acquires any right or interest, and the proceeds
(including Stock Rights), insurance proceeds and products thereof, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto; provided,
however, in no case shall “Collateral” include any Excluded Property.

 

 
 

--------------------------------------------------------------------------------

 

 

“Commercial Tort Claims” means commercial tort claims, as defined in the UCC of
any Guarantor, including each commercial tort claim specifically described in
Exhibit F.

 

“Control Agreement” means, with respect to any Deposit Account or any Securities
Account, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, among the Administrative Agent, the financial institution
or other Person at which such account is maintained and the Guarantor
maintaining such account, as applicable, effective to grant Control over such
account to the Administrative Agent.

 

“Controlled Deposit Account” means each Deposit Account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Guarantor with a financial institution.

 

“Controlled Securities Account” means each Securities Account (including all
Financial Assets held therein and all certificates and instruments, if any,
representing or evidencing such Financial Assets) that is the subject of an
effective Control Agreement and that is maintained by any Guarantor with a
securities intermediary.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Default” means an “Event of Default” as defined in the Credit Agreement.

 

“Excluded Accounts” has the meaning assigned to such term in Section 5.7.

 

“Excluded Property” has the meaning assigned to such term in Section 3.2.

 

“Excluded Real Property” means (a) the properties described on Schedule 1.01(C)
to the Credit Agreement, (b) any property subject to a Route Agreement and (c)
any fee or leasehold interest in real property with a fair market value of less
than $2,500,000 unless a casino is or is to be located such property; provided,
that until such time that it becomes a Mortgaged Property in accordance with
Section 5.15 of the Credit Agreement, the Rocky Gap Property shall be deemed
“Excluded Real Property”.

 

“Exhibit” refers to a specific exhibit to this Agreement, unless another
document is specifically referenced.

 

 
2

--------------------------------------------------------------------------------

 

 

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC
and, in any event, includes payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill (including the goodwill associated with any
Trademark), Patents, Trademarks, Copyrights, URLs and domain names, Industrial
Designs, other industrial or Intellectual Property or rights therein or
applications therefor, whether under license or otherwise, programs, programming
materials, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, including Licenses, infringement
claims, computer programs, information contained on computer disks or tapes,
software, literature, reports, catalogs, pension plan refunds, pension plan
refund claims, insurance premium rebates, tax refunds, and tax refund claims,
interests in a partnership or limited liability company which do not constitute
a security under Article 8 of the Code, and any other personal property other
than Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts,
Goods, Investment Property, negotiable Collateral, and oil, gas, or other
minerals before extraction.

 

“Guarantors” means the Borrower, the Subsidiaries of the Borrower listed on the
signature pages hereto, and each additional Subsidiary, whether now existing or
hereafter formed or acquired which become a party to this Agreement from time to
time, in accordance with the terms of the Credit Agreement, by executing a
supplement (a “Supplement”) hereto in substantially the form of Exhibit J (with
such modifications as shall be reasonably acceptable to the Administrative
Agent) as required by the terms of the Credit Agreement.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 2.1.

 

“Guarantor Payment” has the meaning assigned to such term in Section 2.5.

 

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

 

“Industrial Designs” means (i) registered industrial designs and industrial
design applications, and also includes registered industrial designs and
industrial design applications listed in Exhibit B, (ii) all renewals, divisions
and any industrial design registrations issuing thereon and any and all foreign
applications corresponding thereto, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements thereof, (iv) the right to
sue for past, present and future infringements thereof, and (v) all of each
Guarantor’s rights corresponding thereto throughout the world.

 

“Intellectual Property” means all Patents, Trademarks, Copyrights and any other
intellectual property.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

 

“Nevada Equity Interests” has the meaning assigned to such term in Section 9.20.

 

 
3

--------------------------------------------------------------------------------

 

 

“Other Collateral” means any property of the Guarantors, not included within the
defined terms Accounts, Chattel Paper, Commercial Tort Claims, Copyrights,
Deposit Accounts, Documents, Equipment, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Rights, Licenses,
Patents, Pledged Deposits, Supporting Obligations and Trademarks, including,
without limitation, all cash on hand, letters of credit, Stock Rights or any
other deposits (general or special, time or demand, provisional or final) with
any bank or other financial institution, it being intended that the Collateral
include all real and personal property of the Guarantors, subject to the
limitations contained in Article III of this Agreement; provided, however, in no
case shall “Other Collateral” include any Excluded Property.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all licenses of the foregoing whether as licensee or licensor; (e)
all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past and future infringements thereof; (f) all rights to sue
for past, present, and future infringements thereof; and (g) all rights
corresponding to any of the foregoing throughout the world.

 

“Permitted Liens” means Liens permitted under Section 6.02 of the Credit
Agreement.

 

“Permitted Property Location” has the meaning assigned to such term in Section
4.6.

 

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Guarantors constituting Collateral, whether or not physically
delivered to the Administrative Agent pursuant to this Agreement.

 

“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Guarantor
may from time to time designate as pledged to the Administrative Agent or to any
Secured Party as security for any Secured Obligations, and all rights to receive
interest on said deposits.

 

“Qualified ECP Guarantor” means, in respect of any Applicable Swap Obligation,
each Guarantor that has total assets exceeding $10,000,000 at the time the
Guaranty or grant of security interest hereunder becomes effective with respect
to such Applicable Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Guarantor shall receive
or shall become entitled to receive for any reason whatsoever with respect to,
in substitution for or in exchange for any Equity Interest constituting
Collateral, any right to receive an Equity Interest and any right to receive
earnings, in which any Guarantor now has or hereafter acquires any right, issued
by an issuer of such securities.

 

 
4

--------------------------------------------------------------------------------

 

 

“Supplement” has the meaning assigned to such term in the definition of
“Guarantors.”

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“Voting Power” means with respect to any share of Voting Stock, the number of
votes that the holder of such share may cast in an election of members of the
Board of Directors (or analogous governing body) of the issuer of such share.

 

“Voting Stock” means, with respect to any issuer, the issued and outstanding
shares of each class of Equity Interests in such issuer entitled to vote (within
the meaning of Treasury Regulations § 1.956-2(c)(2)).

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

GUARANTY

 

2.1.     Guaranty. Each of the Guarantors hereby, jointly and severally with the
other Guarantors, irrevocably and unconditionally, as a primary obligor and not
only a surety, guarantees to the Administrative Agent, for the ratable benefit
of the Secured Parties, the full and punctual payment and performance when due
(whether at stated maturity or earlier, by reason of acceleration, mandatory
prepayment or otherwise) of the Secured Obligations, whether existing on the
date hereof or hereinafter incurred or created (collectively, the “Guaranteed
Obligations”). Each of the Guarantors hereby agrees that this Guaranty is a
guaranty of payment and not of collection.

 

2.2.     Guaranty Absolute and Unconditional. Each Guarantor hereby waives and
agrees not to assert any defense, whether arising in connection with or in
respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guaranty are irrevocable, absolute and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Guaranty, in each case, except as
otherwise agreed in writing by the Administrative Agent): (i) any modification,
amendment or supplement to any Loan Document, any Swap Agreement or any Treasury
Services Agreement, including, without limitation, any increase in the amount
of, or the interest rates applicable to, any of the Guaranteed Obligations; (ii)
any release, settlement, waiver, subordination or modification of any collateral
securing the Guaranteed Obligations or any part thereof, any other guaranties
with respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof, or any nonperfection or invalidity of security for the
Guaranteed Obligations; (iii) any change in the corporate, limited liability
company or other existence, structure or ownership of the Borrower or any other
guarantor of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations; (iv) the existence of any
claim, setoff or other rights which the Guarantors may have at any time against
any Person, whether in connection herewith or in connection with any unrelated
transactions; (v) the enforceability or validity of the Guaranteed Obligations
or any part thereof or the genuineness, enforceability or validity of any
agreement relating thereto or with respect to any collateral securing the
Guaranteed Obligations; (vi) the failure of any other guarantor to sign or
become party to this Guaranty or any amendment, change, or reaffirmation hereof;
or (vii) any other defense that might otherwise constitute a legal or equitable
discharge of the Borrower, any other Guarantor or any of the Borrower’s other
Subsidiaries, in each case, other than the indefeasible payment in full in cash
of the Guaranteed Obligations.

 

 
5

--------------------------------------------------------------------------------

 

 

2.3.     Waivers. Each Guarantor hereby unconditionally and irrevocably waives
and agrees not to assert any claim, defense, setoff or counterclaim based on
diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance; (c)
any presentment, demand, protest or further notice or other requirements of any
kind with respect to any Guaranteed Obligation (including any accrued but unpaid
interest thereon) becoming immediately due and payable; and (d) any other notice
in respect of any Guaranteed Obligation or any part thereof, and any defense
arising by reason of any disability or other defense of a Borrower or any other
Guarantor. Each Guarantor further unconditionally and irrevocably agrees not to
assert any claim, defense, setoff or counterclaim it may have against any other
Loan Party or set off any of its obligations to such other Loan Party against
obligations of such Loan Party to such Guarantor. No obligation of any Guarantor
hereunder shall be discharged other than by payment or performance, as
applicable. Each Guarantor further waives any right such Guarantor may have
under any applicable law to require any Secured Party to seek recourse first
against any Borrower or any other Person, or to realize upon any Collateral for
any of the Guaranteed Obligations, as a condition precedent to enforcing such
Guarantor’s liability and obligations under this Guaranty.

 

2.4.     Subordination of Subrogation. Until the termination of this Agreement
in accordance with Section 9.14, the Guarantors (i) shall have no right of
subrogation with respect to the Guaranteed Obligations and (ii) waive any right
to enforce any remedy which any of the Secured Parties now have or may hereafter
have against the Borrower, any endorser or any guarantor of all or any part of
the Guaranteed Obligations or any other Person, and until such time the
Guarantors waive any benefit of, and any right to participate in, any security
or collateral given to the Secured Parties to secure the payment or performance
of all or any part of the Guaranteed Obligations or any other liability of the
Borrower to the Secured Parties, the Issuing Bank or the Administrative Agent.
Should any Guarantor have the right, notwithstanding the foregoing, to exercise
its subrogation rights, each Guarantor hereby expressly and irrevocably (A)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the payment in full in cash of the Guaranteed Obligations
until the Guaranteed Obligations are indefeasibly paid in full in cash (other
than Unliquidated Obligations) and (B) waives any and all defenses available to
a surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are indefeasibly paid in full in cash (other than Unliquidated Obligations).
Each Guarantor acknowledges and agrees that this subordination is intended to
benefit the Secured Parties and shall not limit or otherwise affect such
Guarantor’s liability hereunder or the enforceability of this Guaranty, and that
the Secured Parties and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 2.4.

 

 
6

--------------------------------------------------------------------------------

 

 

2.5.     Contribution with Respect to Guaranteed Obligations.

 

2.5.1      To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Guarantor
Payment and the Guaranteed Obligations (other than Unliquidated Obligations),
and all Commitments and Letters of Credit have terminated or expired or, in the
case of all Letters of Credit, are Cash Collateralized, and the Credit
Agreement, the Swap Agreements and the Treasury Services Agreements have
terminated, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

 

2.5.2      As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Guarantors as of
such date in a manner to maximize the amount of such contributions.

 

2.5.3      This Section 2.5 is intended only to define the relative rights of
the Guarantors, and nothing set forth in this Section 2.5 is intended to or
shall impair the obligations of the Guarantors, jointly and severally, to pay
any amounts as and when the same shall become due and payable in accordance with
the terms of this Guaranty.

 

2.5.4      The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

 

2.5.5      The rights of the indemnifying Guarantors against other Guarantors
under this Section 2.5 shall be exercisable upon the full and indefeasible
payment of the Guaranteed Obligations in cash (other than Unliquidated
Obligations) and the termination or expiry (or in the case of all Letters of
Credit, Cash Collateralization), on terms reasonably acceptable to the
Administrative Agent, of the Commitments and all Letters of Credit issued under
the Credit Agreement and the termination of the Credit Agreement, the Swap
Agreements and the Treasury Services Agreements.

 

 
7

--------------------------------------------------------------------------------

 

 

2.6.     Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

 

2.7.     Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or is or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each of the Guarantors’ obligations hereunder
with respect to such payment shall be reinstated as though such payment had been
due but not made at such time. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower or any of its Affiliates, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by each of the
Guarantors hereunder forthwith on demand by the Administrative Agent.

 

2.8.     Taxes. Each payment of the Guaranteed Obligations will be made by each
Guarantor in accordance with Section 2.17 of the Credit Agreement.

 

2.9.     Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Borrower, each other Guarantor
and any other guarantor, maker or endorser of any Guaranteed Obligation or any
part thereof, and of all other circumstances bearing upon the risk of nonpayment
of any Guaranteed Obligation or any part thereof that diligent inquiry would
reveal, and each Guarantor hereby agrees that no Secured Party shall have any
duty to advise any Guarantor of information known to it regarding such condition
or any such circumstances. In the event any Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any Guarantor, such Secured Party shall be under no obligation to
(a) undertake any investigation not a part of its regular business routine,
(b) disclose any information that such Secured Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (c) make any future disclosures of such information or any other
information to any Guarantor.

 

2.10.     Currency. The parties hereto acknowledge and agree that each of the
Guaranteed Obligations shall be due and payable in Dollars.

 

2.11.     Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Applicable Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2.11 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.11, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until a discharge of such Qualified ECP Guarantor’s
obligations under this Guaranty in accordance with the terms hereof. Each
Qualified ECP Guarantor intends that this Section 2.11 constitute, and this
Section 2.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 
8

--------------------------------------------------------------------------------

 

 

ARTICLE III

GRANT OF SECURITY INTEREST

 

3.1.     Grant of Security Interest. Each Guarantor, as collateral security for
the prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations, hereby
pledges, assigns and grants to the Administrative Agent, for the benefit of the
Secured Parties, a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of such Guarantor.

 

3.2.     Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Collateral include or the security interest
granted under Section 3.1 hereof attach to any of the following (collectively,
the “Excluded Property”): (a) those assets as to which the Administrative Agent
shall determine that the costs of obtaining such security interest are excessive
in relation to the value of the security to be afforded thereby; (b) any of the
Equity Interests of a First Tier Foreign Subsidiary in excess of 65% of the
Voting Power of all classes of Equity Interests of such First Tier Foreign
Subsidiary entitled to vote; provided, however, that immediately upon the
amendment of the Code or other change in circumstances that would allow the
pledge of a greater percentage of the Voting Power of Equity Interests in a
First Tier Foreign Subsidiary without adverse tax consequences, the Collateral
shall include, and the security interest granted by each Guarantor shall attach
to, such greater percentage of Equity Interests of such First Tier Foreign
Subsidiary; (c) assets that may not be pledged as a matter of law or without
prior approval of any Gaming Authorities (including gaming licenses and gaming
machines and, until applicable approvals have been received from the relevant
Gaming Authorities (which approvals Borrower shall use commercially reasonable
efforts to obtain after the Effective Date, including as set forth in Section
5.15), Equity Interests); (d) motor vehicles and similar assets subject to a
certificate of title in the United States; (e) Equity Interests issued by any
Unrestricted Subsidiary; (f) Excluded Real Property; (g) United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application under
applicable federal law; (h) any lease, license, contract or agreement to which
any Guarantor is a party or any of its rights or interests thereunder if and to
the extent and for so long as the grant of a security interest therein shall
constitute or result in (1) the abandonment, invalidation or unenforceability of
any right, title or interest of any Guarantor therein or (2) a breach or
termination pursuant to the terms of, or a default under, any such lease,
license, contract or agreement (unless such law, rule, regulation, term,
provision or condition would be rendered ineffective with respect to the
creation of the security interest hereunder pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law; provided, however, that the
Collateral shall include (and such security interest shall attach) immediately
at such time as the contractual or legal prohibitions described in this clause
(h) shall no longer be applicable and to the extent severable, shall attach
immediately to any portion of such lease, license, contract, permit,
authorization or agreement not subject to the prohibitions specified above
without further action of any party; (i) assets subject to a Lien securing
Indebtedness permitted by Section 6.01(e) to the Credit Agreement to the extent
(and only for so long as) the documents related to such Lien prohibit the
attachment of a security interest under the Collateral Documents; (j) only to
the extent set forth in Section 9.20.2, Nevada Equity Interests; and (k) that
portion of Proceeds (as that term is defined in Maryland Code, State Government
Article, § 9-1A-01(u)) derived from the Rocky Gap Casino & Resort in Flintstone,
Maryland owing to the State of Maryland.

 

 
9

--------------------------------------------------------------------------------

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Each of the Guarantors represents and warrants to the Administrative Agent and
the Secured Parties that:

 

4.1.     Title, Authorization, Validity and Enforceability. Such Guarantor
(a) has good title to, or valid leasehold interests in, all its real and
personal property material to its business, except for such defects in title
that do not materially interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and (b) has good and valid rights in or the power to transfer the Collateral
owned by it and title to the Collateral with respect to which it has purported
to grant a security interest hereunder, free and clear of all Liens except for
Permitted Liens, and has full corporate, limited liability company or
partnership, as applicable, power and authority to grant to the Administrative
Agent the security interest in such Collateral pursuant hereto. The execution
and delivery by such Guarantor of this Agreement have been duly authorized by
proper corporate, limited liability company, limited partnership or partnership,
as applicable, proceedings, and this Agreement constitutes a legal, valid and
binding obligation of such Guarantor and creates a security interest which is
enforceable against such Guarantor in all Collateral it now owns or hereafter
acquires, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. When financing statements have been filed in the
appropriate offices against such Guarantor in the locations listed in Exhibit E,
the Administrative Agent will have a fully perfected first priority security
interest in the Collateral owned by such Guarantor in which a security interest
may be perfected by filing of a financing statement under the UCC, subject only
to Permitted Liens.

 

4.2.     Conflicting Laws and Contracts. Subject to Section 9.20.2, neither the
execution and delivery by such Guarantor of this Agreement, the creation and
perfection of the security interest in the Collateral granted hereunder, nor
compliance with the terms and provisions hereof will violate or result in a
default under (i) any law or regulation applicable to such Guarantor in any
material respect, or (ii) such Guarantor’s charter, by-laws or other
organizational documents (or similar constitutive documents), or (iii) except as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect, any indenture, agreement or other instrument or
agreement to which such Guarantor is a party or is subject, or by which it or
its property may be bound or affected, or result in or require the creation or
imposition of any Lien in, of or on the property of such Guarantor pursuant to
the terms of any such indenture, instrument or agreement (other than any Lien of
the Administrative Agent on behalf of the Secured Parties).

 

4.3.     Principal Location. Such Guarantor’s mailing address and the location
of its place of business (if it has only one) or its chief executive office (if
it has more than one place of business), are disclosed in Exhibit A.

 

4.4.     No Other Names; Etc. Within the five-year period ending as of the
Effective Date or such other date on which such Person becomes a Guarantor
hereunder, such Guarantor has not conducted business under any name, changed its
jurisdiction of formation, merged with or into or consolidated with any other
Person, except as disclosed in Exhibit A. The name in which such Guarantor has
executed this Agreement is the exact name as it appears in such Guarantor’s
organizational documents, as amended, as filed with such Guarantor’s
jurisdiction of organization as of the date such Person becomes a Guarantor
hereunder.

 

 
10

--------------------------------------------------------------------------------

 

 

4.5      Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization. Such Guarantor’s federal employer identification
number (if any) is, and if such Guarantor is a registered organization, such
Guarantor’s State of organization, type of organization and State of
organization identification number are, listed in Exhibit G.

 

4.6.     Property Locations. Except with respect to Inventory, Equipment and
Fixtures (i) having a value individually less than $150,000 and $1,000,000 in
the aggregate (for all Guarantors), (ii) in transit, (iii) under repair or (iv)
subject to a Route Agreement, the Inventory, Equipment and Fixtures are located
solely at the locations of such Guarantor described in Exhibit A (each, a
“Permitted Property Location”).

 

4.7.     [Reserved].

 

4.8.     Accounts and Chattel Paper. The names of the obligors, amounts owing,
due dates and other information with respect to the Accounts and Chattel Paper
owned by such Guarantor are stated in all material respects in the records of
such Guarantor relating thereto, in each case in material conformity with GAAP
and all applicable requirements of any Governmental Authority.

 

4.9.     Filing Requirements. None of the material Equipment owned by such
Guarantor is covered by any certificate of title, except as disclosed to the
Administrative Agent. None of the Collateral owned by such Guarantor is of a
type for which security interests or liens may be perfected by filing under any
federal statute (except for (x) Collateral with an aggregate value, for all
Guarantors, of up to $250,000 and (y) Patents, Trademarks and Copyrights held by
such Guarantor and described in Exhibit B or as otherwise disclosed in writing
to the Administrative Agent).

 

4.10.     No Financing Statements, Security Agreements. No financing statement
or security agreement describing all or any portion of the Collateral which has
not lapsed or been terminated naming such Guarantor as debtor has been filed or
is of record in any jurisdiction except financing statements (i) naming the
Administrative Agent on behalf of the Secured Parties as the secured party and
(ii) in respect of Liens permitted by Section 6.02 of the Credit Agreement;
provided, that nothing herein shall be deemed to constitute an agreement to
subordinate any of the Liens of the Administrative Agent under the Loan
Documents to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement.

 

4.11.     Pledged Securities and Other Investment Property. Exhibit D sets forth
a complete and accurate list of the Instruments, Securities and other Investment
Property constituting Collateral. Each Guarantor is the direct and beneficial
owner of each Instrument, Security and other type of Investment Property listed
in Exhibit D as being owned by it, free and clear of any Liens, except Permitted
Liens. Each Guarantor further represents and warrants that (i) all Pledged
Collateral owned by it constituting an Equity Interest has been (to the extent
such concepts are relevant with respect to such Pledged Collateral) duly
authorized and validly issued, are fully paid and non-assessable and constitute
the percentage of the issued and outstanding shares of stock (or other Equity
Interests) of the respective issuers thereof indicated in Exhibit D hereto, (ii)
with respect to any certificates delivered to the Administrative Agent
representing an Equity Interest, either such certificates are Securities as
defined in Article 8 of the UCC of the applicable jurisdiction as a result of
actions by the issuer or otherwise, or, if such certificates are not Securities,
such Guarantor has so informed the Administrative Agent so that the
Administrative Agent may take steps to perfect its security interest therein as
a General Intangible and (iii) subject to Section 9.20, all such Pledged
Collateral held by a securities intermediary is held in one or more Controlled
Securities Accounts (other than in the case of Excluded Accounts).

 

 
11

--------------------------------------------------------------------------------

 

 

4.12.     Intellectual Property.

 

4.12.1      Exhibit B contains a complete and accurate listing as of the
Effective Date of all Intellectual Property of each of the Guarantors,
including, but not limited to the following: (i) state, U.S. and foreign
trademark registrations, applications for trademark registration and common law
trademarks, (ii) U.S. and foreign patents and patents applications, together
with all reissuances, continuations, continuations in part, revisions,
extensions, and reexaminations thereof, (iii) U.S. and foreign copyright
registrations and applications for registration, (iv) foreign industrial design
registrations and industrial design applications, (v) trade secrets, (vi) domain
names, (vii) proprietary computer software, (viii) all forms of Intellectual
Property described in clauses (i)-(iii) above that are owned by a third party
and licensed to the Guarantors or otherwise used by the Guarantors under
contract, in each case outside of the ordinary course of business, and (ix) the
names of any Person who has been granted rights in respect thereof outside of
the ordinary course of business.

 

4.12.2      Such Intellectual Property is valid, subsisting, unexpired (where
registered) and enforceable and has not been abandoned or adjudged invalid or
unenforceable, in whole or in part, except as could not be reasonably expected
to result in a Material Adverse Effect.

 

4.12.3      [Reserved].

 

4.12.4      Each Guarantor has taken or caused to be taken steps so that none of
its Intellectual Property, the value of which to the Guarantors are contingent
upon maintenance of the confidentiality thereof, has been disclosed by such
Guarantor to any Person other than employees, contractors, customers,
representatives and agents of the Guarantors who are parties to customary
confidentiality and nondisclosure agreements with the Guarantors except as could
not be reasonably expected to result in a Material Adverse Effect, in each case
individually or in the aggregate.

 

4.12.5      To each Guarantor’s knowledge, no Person has violated, infringed
upon or breached, or is currently violating, infringing upon or breaching, any
of the rights of the Guarantors to the Intellectual Property or has breached or
is breaching any duty or obligation owed to the Guarantors in respect of the
Intellectual Property except where those breaches, individually or in the
aggregate, could not be reasonably expected to result in a Material Adverse
Effect.

 

4.12.6      No settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by any Guarantor or to which any
Guarantor is bound that adversely affects its rights to own or use any
Intellectual Property except as could not be reasonably expected to result in a
Material Adverse Effect, in each case individually or in the aggregate.

 

 
12

--------------------------------------------------------------------------------

 

 

4.12.7      No Guarantor has received any written notice that remains
outstanding challenging the validity, enforceability, or ownership of any
Intellectual Property except where those challenges could not reasonably be
expected to result in a Material Adverse Effect, and to such Guarantor’s
knowledge at the date hereof there are no facts upon which such a challenge
could be made.

 

4.12.8      Each Guarantor owns directly or is entitled to use, by license or
otherwise, all Intellectual Property necessary for the conduct of such
Guarantor’s business, except as could not be reasonably expected to result in a
Material Adverse Effect, in each case individually or in the aggregate.

 

4.12.9      Each Guarantor uses adequate standards of quality in the
manufacture, distribution, and sale of all products sold and in the provision of
all services rendered under or in connection with all trademarks and has taken
all commercially reasonable action necessary to insure that all licensees of the
trademarks owned or licensed by such Guarantor use such adequate standards of
quality, except where the failure to use adequate standards of quality could not
reasonably be expected to result in a Material Adverse Effect.

 

4.12.10      The consummation of the transactions contemplated by the Loan
Documents will not result in the termination or material impairment of any of
the Intellectual Property.

 

4.13.     Deposit Accounts and Securities Accounts. All of such Guarantor’s
Deposit Accounts and Securities Accounts are listed on Exhibit H.

 

4.14.     Commercial Tort Claims. Except with respect to any Commercial Tort
Claims of any Guarantor, the value of which, either individually or when taken
together with any other related Commercial Tort Claims, exceeds $250,000,
the only existing Commercial Tort Claims of any Guarantor (regardless of whether
the amount, defendant or other material facts can be determined and regardless
of whether such Commercial Tort Claims has been asserted, threatened or has
otherwise been made known to the obligee thereof or whether litigation has been
commenced for such claims) are those listed on Exhibit F, which sets forth such
information separately for each Guarantor.

 

4.15.     Specific Collateral. None of the Collateral is or is proceeds or
products of Farm Products, As-Extracted Collateral, Health-Care-Insurance
Receivables or timber to be cut.

 

4.16.     Enforcement. No permit, consent, approval, authorization, license,
registration, notice to or filing with any Governmental Authority or any other
Person is required for the exercise by the Administrative Agent of its rights
(including voting rights) provided for in this Agreement or the enforcement of
remedies in respect of the Collateral pursuant to this Agreement, including the
transfer of any Collateral, except (i) as may be required in connection with the
disposition of any portion of the Pledged Collateral by laws affecting the
offering and sale of securities generally, (ii) any approvals that may be
required to be obtained from any bailees, landlords or other Persons in
possession thereof to collect the Collateral, (iii) as may be required by any
Gaming Authority or pursuant to any Gaming Law, (iv) as may be required in
connection with the enforcement in respect to Collateral that has become
Collateral as a result of Sections 9-408 or 9-409 of the UCC (or any successor
provision or provisions), (v) as may be required from interest holders in
non-Wholly Owned Subsidiaries or joint ventures in connection with the
enforcement on capital stock of such non-Wholly Owned Subsidiaries or joint
ventures, and (vi) as may be required in connection with the enforcement upon
non-fee owned real property interests from senior title holders thereto.

 

 
13

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary contained in this Agreement, to the
extent a representation or warranty contained in this Article IV relates or is
subject to an Exhibit, such representation or warranty shall be deemed made as
of most recent date that is the later of (i) the Effective Date or (ii) the date
upon which a certificate of a Financial Officer of the Borrower has been
delivered pursuant to Section 5.01(c) of the Credit Agreement.

 

ARTICLE V

COVENANTS

 

Until this Agreement is terminated in accordance with Section 9.14, each
Guarantor hereby agrees to the following:

 

5.1.     General.

 

5.1.1      Credit Agreement Covenants. Each Guarantor covenants and agrees that,
at all times prior to the Termination Date, it will perform, comply with and be
bound by all of the agreements, covenants and obligations contained in Article V
and Article VI of the Credit Agreement, which are applicable to such Guarantor,
as if such covenants and obligations were set forth more fully in this
Agreement.

 

5.1.2      [Reserved].

 

5.1.3      [Reserved].

 

5.1.4      Financing Statements and Other Actions; Defense of Title. Subject to
Gaming Laws and receipt of applicable Gaming Approvals, each Guarantor hereby
authorizes the Administrative Agent to file, and if requested will execute and
deliver to the Administrative Agent, all financing statements describing the
Collateral owned by such Guarantor and other documents and take such other
actions as may from time to time reasonably be requested by the Administrative
Agent in order to maintain a first priority, perfected security interest in and,
if applicable, Control of, the Collateral owned by such Guarantor, subject to
Permitted Liens, provided that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Administrative Agent under the
Loan Documents to any Permitted Liens. Such financing statements may describe
the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Administrative Agent may determine, in its sole discretion,
is necessary, advisable or prudent to ensure that the perfection of the security
interest in the Collateral granted to the Administrative Agent herein,
including, without limitation, describing such property as “all assets of the
debtor whether now owned or hereafter acquired and wheresoever located,
including all accessions thereto and proceeds thereof.” Each Guarantor will take
any and all actions necessary to defend title to the Collateral owned by such
Guarantor against all persons and to defend the security interest of the
Administrative Agent in such Collateral and the priority thereof against any
Lien not expressly permitted under the Loan Documents.

 

 
14

--------------------------------------------------------------------------------

 

 

5.1.5      Disposition of Collateral. No Guarantor will sell, lease or otherwise
Dispose of the Collateral owned by such Guarantor except (i) Dispositions
specifically permitted pursuant to Section 6.03 of the Credit Agreement, (ii)
sales or leases of Inventory in the ordinary course of business and (iii) until
such time as such Guarantor receives a written notice from the Administrative
Agent pursuant to Article VIII, proceeds of Inventory and Accounts collected in
the ordinary course of business.

 

5.1.6      [Reserved].

 

5.1.7      Further Assurances. Such Guarantor shall furnish to the
Administrative Agent from time to time statements and schedules further
identifying and describing the Collateral and such other documents in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail and in form and substance reasonably satisfactory to the
Administrative Agent. In addition, at any time and from time to time, upon the
written request of the Administrative Agent, such Guarantor shall, for the
purpose of the Administrative Agent obtaining or preserving the full benefits of
this Agreement and of the rights and powers herein granted, take such further
action as the Administrative Agent may reasonably request.

 

5.1.8      Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. Each Guarantor will:

 

 

(i)

preserve its existence and corporate structure as in effect on the Effective
Date;

 

 

(ii)

not change its name or jurisdiction of organization;

 

 

(iii)

not maintain its place of business (if it has only one) or its chief executive
office at a location other than a location specified in Exhibit A; and

 

 

(iv)

(A) subject to Section 4.6, not have any Inventory, Equipment or Fixtures or
proceeds or products thereof (other than Inventory and proceeds thereof disposed
of as permitted by Section 5.1.5 or otherwise under the Loan Documents) at a
location other than a Permitted Property Location, (B) not change its name or
taxpayer identification number or (C) not change its mailing address,

 

unless, in each such case, such Guarantor shall have given the Administrative
Agent not less than thirty (30) days’ (or such shorter period as the
Administrative Agent may agree to in its sole discretion) prior written notice
of such event or occurrence and the Administrative Agent shall have either (x)
determined that such event or occurrence will not adversely affect the validity,
perfection or priority of the Administrative Agent’s security interest in the
Collateral, or (y) taken such steps (with the cooperation of such Guarantor to
the extent necessary or advisable) as are necessary or advisable to properly
maintain the validity, perfection and priority of the Administrative Agent’s
security interest in the Collateral owned by such Guarantor. Upon the reasonable
request of the Administrative Agent from time to time, such Guarantor will
provide a list of all Permitted Property Locations and each other location where
any Inventory, Equipment, Fixtures or proceeds or products thereof are located.

 

 
15

--------------------------------------------------------------------------------

 

 

5.1.9      Other Financing Statements. No Guarantor will suffer to exist or
authorize the filing of any financing statement naming it as debtor covering all
or any portion of the Collateral owned by such Guarantor, except any financing
statement authorized under Section 5.1.4 hereof or with respect to Permitted
Liens. Each Guarantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection herewith without the prior written
consent of the Administrative Agent, subject to such Guarantor’s rights under
Section 9-509(d)(2) of the UCC.

 

5.2.     Receivables.

 

5.2.1      Certain Agreements on Receivables. During the occurrence and
continuation of a Default, no Guarantor will make or agree to make any discount,
credit, rebate or other reduction in the original amount owing on a Receivable
or accept in satisfaction of a Receivable less than the original amount thereof,
in each case outside of the ordinary course of business.

 

5.2.2      [Reserved].

 

5.2.3      Delivery of Invoices. Each Guarantor will deliver to the
Administrative Agent promptly upon its request after the occurrence of a Default
duplicate invoices with respect to each Account owned by such Guarantor bearing
such language of assignment as the Administrative Agent shall specify.

 

5.2.4      [Reserved].

 

5.2.5      Electronic Chattel Paper. Each Guarantor shall take all steps
necessary to grant the Administrative Agent Control of all electronic chattel
paper with a value individually of $100,000 or more in accordance with the UCC
and all “transferable records” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act.

 

5.3.     Maintenance of Goods. Each Guarantor will do all things necessary to
maintain, preserve, protect and keep the Inventory and the Equipment owned by
such Guarantor in good repair, working order and saleable condition (ordinary
wear and tear excepted) and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

5.4.     Instruments, Securities, Chattel Paper, Documents and Pledged Deposits.
Subject to compliance with applicable Gaming Laws, each Guarantor will (i)
deliver to the Administrative Agent immediately upon execution of this Agreement
the originals of all Chattel Paper (with a value, individually, of $100,000 or
more), Securities (to the extent certificated) and Instruments (if any then
exist, with a value, individually, of $100,000 or more), in each case
constituting Collateral, (ii) hold in trust for the Administrative Agent upon
receipt and immediately thereafter deliver to the Administrative Agent any such
Chattel Paper, Securities and Instruments constituting Collateral, (iii) upon
the designation of any Pledged Deposits (as set forth in the definition thereof)
with a value, individually, of $100,000 or more, deliver to the Administrative
Agent such Pledged Deposits which are evidenced by certificates included in the
Collateral endorsed in blank, marked with such legends and assigned as the
Administrative Agent shall specify, (iv) upon the Administrative Agent’s
request, after the occurrence and during the continuance of a Default, deliver
to the Administrative Agent (and thereafter hold in trust for the Administrative
Agent upon receipt and immediately deliver to the Administrative Agent) any
Document evidencing or constituting Collateral, and (v) upon the Administrative
Agent's request, deliver to the Administrative Agent a duly executed amendment
to this Agreement, in the form of Exhibit I hereto (the “Amendment”), pursuant
to which such Guarantor will pledge such additional Collateral. Such Guarantor
hereby authorizes the Administrative Agent to attach each Amendment to this
Agreement and agrees that all additional Collateral owned by it set forth in
such Amendments shall be considered to be part of the Collateral.

 

 
16

--------------------------------------------------------------------------------

 

 

5.5.     Uncertificated Securities and Certain Other Investment Property.
Subject to compliance with applicable Gaming Laws, each Guarantor will permit
the Administrative Agent from time to time to cause the appropriate issuers
(and, if held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Investment Property not represented
by certificates which are Collateral owned by such Guarantor to mark their books
and records with the numbers and face amounts of all such uncertificated
securities or other types of Investment Property not represented by certificates
and all rollovers and replacements therefor to reflect the Lien of the
Administrative Agent granted pursuant to this Agreement. To the extent requested
by the Administrative Agent, each Guarantor will use all commercially reasonable
efforts, with respect to Investment Property with a value, individually, of
$100,000 or more constituting Collateral owned by such Guarantor held with a
financial intermediary, to cause such financial intermediary to enter into a
control agreement with the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent.

 

5.6.     Stock and Other Ownership Interests.

 

5.6.1      [Reserved].

 

5.6.2      [Reserved].

 

5.6.3      Registration of Pledged Securities and other Investment Property.
Each Guarantor will permit any registrable Collateral owned by such Guarantor to
be registered in the name of the Administrative Agent or its nominee at any time
at the option of the Required Lenders following the occurrence and during the
continuance of a Default and without any further consent of such Guarantor.

 

5.6.4      Exercise of Rights in Pledged Securities and other Investment
Property. Each Guarantor will permit the Administrative Agent or its nominee at
any time after the occurrence and during the continuance of a Default, without
notice, to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Collateral owned by such Guarantor or any
part thereof, and to receive all dividends and interest in respect of such
Collateral.

 

5.6.5      Certain Limitations of Administrative Agent’s Rights. The
Administrative Agent’s rights set forth in this Section 5.6 to the extent that
Equity Interests in any Gaming Facility constitute registrable Collateral are
subject to compliance with applicable Gaming Laws.

 

5.7.     Deposit Accounts and Securities Accounts. Each Guarantor shall, subject
to compliance with Section 5.15 of the Credit Agreement, (i) deposit all of its
cash in Controlled Deposit Accounts or Controlled Securities Accounts, provided,
however, that each Guarantor may separately maintain (x) zero-balance accounts
for the purpose of managing local disbursements, (y) payroll, withholding tax
and other fiduciary accounts and (z) Deposit Accounts and Securities Accounts
with a balance or value at any time no greater than $250,000 individually, and
$500,000 in the aggregate (the accounts described in clauses (x), (y) and (z)
being referred to collectively as the “Excluded Accounts”, such accounts not
being required to be Controlled Deposit Accounts or Controlled Securities
Accounts, and (ii) subject to compliance with applicable Gaming Laws, maintain
all of its Pledged Collateral held by a securities intermediary in Controlled
Securities Accounts.

 

 
17

--------------------------------------------------------------------------------

 

 

5.8.     Letter-of-Credit Rights. Each Guarantor will, upon the Administrative
Agent’s request, use commercially reasonable efforts to cause each issuer of a
letter of credit in an amount in excess of $100,000 individually, to consent to
the assignment of proceeds of such letter of credit in order to give the
Administrative Agent Control of the Letter-of-Credit Rights to such letter of
credit.

 

5.9.     Federal, State or Municipal Claims. Each Guarantor will notify the
Administrative Agent of any Collateral owned by such Guarantor which constitutes
a claim involving an amount of $100,000 or more against the United States
government or any state or local government or any instrumentality or agency
thereof, the assignment of which claim is restricted by federal, state or
municipal law. Furthermore, each Guarantor will execute and deliver to the
Administrative Agent such documents, agreements and instruments, and will take
such further actions (including, without limitation, the taking of necessary
actions under the Federal Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.)), which the Administrative
Agent may, from time to time, reasonably request, to ensure perfection and
priority of the Liens hereunder in respect of Accounts and General Intangibles
owing by any government or instrumentality or agency thereof, all at the expense
of the Borrower.

 

5.10.     No Interference. Each Guarantor agrees that it will not interfere with
any right, power and remedy of the Administrative Agent provided for in this
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Administrative
Agent of any one or more of such rights, powers or remedies.

 

5.11.     Insurance. Each Guarantor agrees to comply with the terms of Section
5.05 of the Credit Agreement with respect to its properties.

 

5.12.     Intellectual Property.

 

5.12.1      If, after the date hereof, any Guarantor obtains rights to,
including, but not limited to filing and acceptance of a statement of use or an
amendment to allege use with the United States Patent and Trademark Office, or
applies for or seeks registration of, any new patentable invention, Trademark or
Copyright in addition to the Patents, Trademarks and Copyrights described in
Exhibit B, then such Guarantor shall give the Administrative Agent notice
thereof, as part of each Compliance Certificate provided to the Administrative
Agent pursuant to the Credit Agreement. Each Guarantor agrees promptly upon
request by the Administrative Agent to execute and deliver to the Administrative
Agent any supplement to this Agreement or any other document reasonably
requested by the Administrative Agent to evidence such security interest in a
form appropriate for recording in the applicable federal office. Each Guarantor
also hereby authorizes the Administrative Agent to modify this Agreement
unilaterally (i) by amending Exhibit B to include any future Patents, Trademarks
and/or Copyrights of which the Administrative Agent receives notification from
such Guarantor pursuant hereto and (ii) by recording, in addition to and not in
substitution for this Agreement, a duplicate original of this Agreement
containing in Exhibit B a description of such future Patents, Trademarks and/or
Copyrights.

 

 
18

--------------------------------------------------------------------------------

 

 

5.12.2      As of the Effective Date, no Guarantor has any interest in, or title
to, any Copyrights, Licenses, Patents or Trademarks except as set forth in
Exhibit B (as in effect on the Effective Date). This Agreement is effective to
create a valid and continuing Lien on such Copyrights, Licenses, Patents and
Trademarks and, upon filing of the Confirmatory Grant of Security Interest in
Copyrights with the United States Copyright Office and filing of the
Confirmatory Grant of Security Interest in Patents and the Confirmatory Grant of
Security Interest in Trademarks with the United States Patent and Trademark
Office, and the filing of appropriate financing statements in the jurisdictions
listed in Exhibit E hereto, all action necessary or desirable to protect and
perfect the security interest in, to and on each Guarantor’s Patents, Trademarks
or Copyrights has been taken and such perfected security interest is enforceable
as such as against any and all creditors of and purchasers from any Guarantor.
No Guarantor has any interest in any Copyright that is necessary in connection
with the operation of such Guarantor’s business, except for those Copyrights
identified in Exhibit B attached hereto.

 

5.13.     Commercial Tort Claims. If, after the date hereof, any Guarantor
identifies the existence of a Commercial Tort Claim belonging to such Guarantor
that has arisen in the course of such Guarantor’s business (with a value,
individually, of $100,000 or more) in addition to the Commercial Tort Claims
described in Exhibit F, then such Guarantor shall give the Administrative Agent
notice thereof as part of each Compliance Certificate provided to the
Administrative Agent pursuant to the Credit Agreement, but in any event not less
frequently than quarterly. Each Guarantor agrees promptly upon request by the
Administrative Agent to execute and deliver to the Administrative Agent any
supplement to this Agreement or any other document reasonably requested by the
Administrative Agent to evidence the grant of a security interest therein in
favor of the Administrative Agent.

 

5.14.     Landlord Personal Property Collateral Access Agreement. Each Guarantor
agrees to obtain a Landlord Personal Property Collateral Access Agreement from
the landlord or lessor of each Related Location. After the Effective Date, no
Related Location shall be leased by such Guarantor and no Inventory shall be
shipped to such Related Location, unless a satisfactory Landlord Personal
Property Collateral Access Agreement is obtained with respect to such Related
Location and delivered to the Administrative Agent within 30 days after the
lease of, or shipment of Inventory to, any such Related Location. Such Guarantor
shall timely and fully pay and perform its obligations under all leases and
other agreements with respect to each Related Location. During the occurrence
and continuation of a Default, each Guarantor shall make commercially reasonable
efforts to obtain, upon the request of the Administrative Agent, a Landlord
Personal Property Collateral Access Agreement from the landlord or lessor of
each leased property or bailee or consignee with respect to any other location
where Collateral with a value of $100,000 or more is stored or located.

 

5.15.     Undertakings Regarding Pledges of Nevada Equity Interests. Each
Guarantor owning any Nevada Equity Interest (i) will use its commercially
reasonable efforts to receive the approval of the requisite Nevada Gaming
Authorities in connection with the entry by such Guarantor into this Agreement
and the pledge, and grant of a security interest in, such Nevada Equity Interest
as contemplated by this Agreement and (ii) will obtain such approval within 270
calendar days after the Effective Date, provided that such 270-day period shall
be extended through the first anniversary of the Effective Date if, within 30
calendar days after the Effective Date, such Guarantor has filed with the
appropriate Nevada Gaming Authorities all applications required to effect the
foregoing; provided, further, that if the failure to timely obtain such approval
results solely from matters relating to the Administrative Agent as determined
by the requisite Nevada Gaming Authorities, then the Borrower shall not be in
violation of this covenant.

 

 
19

--------------------------------------------------------------------------------

 

 

5.16.     Updating of Exhibits to Agreement. The Borrower will provide to the
Administrative Agent, concurrently with the delivery of the certificate of a
Financial Officer of the Borrower as required by Section 5.01(c) of the Credit
Agreement, updated versions of the Exhibits to this Agreement (provided that if
there have been no changes to any such Exhibits since the previous updating
thereof required hereby, the Borrower shall indicate that there has been “no
change” to the applicable Exhibits). Notwithstanding anything to the contrary
contained in this Agreement, to the extent a covenant contained in this Article
V relates or is subject to an Exhibit, such covenant shall be deemed applicable
as of the most recent date that is the later of (i) the Effective Date or (ii)
the date upon which a certificate of a Financial Officer of the Borrower has
been delivered pursuant to Section 5.01(c) of the Credit Agreement.

 

ARTICLE VI

DEFAULT

 

6.1.     Default. The occurrence of any “Event of Default” under, and as defined
in, the Credit Agreement shall constitute a default (“Default”) hereunder.

 

6.2.     Remedies.

 

6.2.1      Upon the occurrence and during the continuance of a Default, the
Administrative Agent may, and at the direction of the Required Lenders shall,
subject to compliance with Gaming Laws and the Loan Documents, exercise any or
all of the following rights and remedies:

 

 

(i)

Those rights and remedies provided in this Agreement, the Credit Agreement, or
any other Loan Document, provided that this clause (i) shall not be understood
to limit any rights or remedies available to the Administrative Agent and the
Secured Parties prior to a Default as otherwise set forth in the Loan Documents.

 

 

(ii)

Those rights and remedies available to a secured party under the UCC (whether or
not the UCC applies to the affected Collateral) or under any other applicable
law (including, without limitation, any law governing the exercise of a bank’s
right of setoff or bankers’ lien) when a debtor is in default under a security
agreement.

 

 

(iii)

Give notice of sole control or any other instruction under any Control Agreement
and take any action therein with respect to such Collateral.

 

 

(iv)

Without notice (except as specifically provided in Section 9.1 hereof or
elsewhere herein, demand or advertisement of any kind to any Guarantor or any
other Person) enter the premises of any Guarantor where any Collateral is
located (through self-help and without judicial process) to collect, receive,
assemble, process, appropriate, sell, lease, assign, grant an option or options
to purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Guarantor’s premises of elsewhere), for cash,
on credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable.

 

 
20

--------------------------------------------------------------------------------

 

 

 

(v)

Concurrently with written notice to the applicable Guarantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Administrative Agent was the outright
owner thereof; provided, however, that the Administrative Agent’s right to
foreclose upon and/or sell Pledged Collateral that is in the form of Equity
Interests of any Gaming Facility, or otherwise operate or take control,
directly, indirectly or through an agent or designee, of the operation of a
Gaming Facility, shall be subject to the Administrative Agent obtaining all
necessary Gaming Approvals.

 

6.2.2      The Administrative Agent, on behalf of the Secured Parties, may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral, and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

6.2.3      The Administrative Agent shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the other
Secured Parties, the whole or any part of the Collateral so sold, free of any
right of equity redemption, which equity redemption the Guarantor hereby
expressly releases.

 

6.2.4      Until the Administrative Agent is able to effect a sale, lease, or
other disposition of Collateral, the Administrative Agent shall have the right
to hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Administrative Agent. The Administrative
Agent may, if it so elects, seek the appointment of a receiver or keeper to take
possession of Collateral and to enforce any of the Administrative Agent’s
remedies (for the benefit of the Administrative Agent and other Secured
Parties), with respect to such appointment without prior notice or hearing as to
such appointment.

 

6.2.5      If, after the Credit Agreement has terminated by its terms and all of
the Secured Obligations have been paid in full, there remain outstanding Swap
Obligations or Treasury Services Obligations, the Required Lenders may exercise
the remedies provided in this Section 6.2 upon the occurrence of any event which
would allow or require the termination or acceleration of any Swap Obligations
or Treasury Services Obligations.

 

6.2.6      Notwithstanding the foregoing, neither the Administrative Agent nor
any other Secured Party shall be required to (i) make any demand upon, or pursue
or exhaust any of their rights or remedies against, any Guarantor, any other
obligor, Guarantor, pledgor or any other Person with respect to the payment of
the Secured Obligations or to pursue or exhaust any of their rights or remedies
with respect to any Collateral therefor or any direct or indirect guarantee
thereof, (ii) marshal the Collateral or any guarantee of the Secured Obligations
or to resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

 

 
21

--------------------------------------------------------------------------------

 

 

6.2.7      Each Guarantor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Pledged Collateral and may be
compelled to resort to one or more private sales thereof in accordance with
Section 6.2.1 above. Each Guarantor also acknowledges that any private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Guarantor or
the issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the applicable Guarantor and the issuer would agree to
do so.

 

6.3.     Guarantors’ Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence and during the continuance of a
Default, each Guarantor will:

 

(i)     assemble and make available to the Administrative Agent the Collateral
and all books and records relating thereto at any place or places specified by
the Administrative Agent;

 

(ii)     permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, subject to applicable Gaming Laws, to enter, occupy
and use any premises where all or any part of the Collateral, or the books and
records relating thereto, or both, are located, to take possession of all or any
part of the Collateral, or the books and records relating thereto, or both, to
remove all or any part of the Collateral, or the books and records relating
thereto, or both, and to conduct sales of the Collateral, without any obligation
to pay the Guarantor for such use and occupancy;

 

(iii)     prepare and file, or cause an issuer of Pledged Collateral to prepare
and file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Administrative
Agent may request, all in form and substance satisfactory to the Administrative
Agent, and furnish to the Administrative Agent, or cause an issuer of Pledged
Collateral to furnish to the Administrative Agent, any information regarding the
Pledged Collateral in such detail as the Administrative Agent may specify; and

 

(iv)     take, or cause an issuer of Pledged Collateral to take, any and all
actions necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral. At any time upon the occurrence and during the continuance
of any Default, each Guarantor shall cooperate with the Administrative Agent
with respect to obtaining any Gaming Approvals required for the exercise by the
Administrative Agent of its rights and remedies hereunder and shall at the
Administrative Agent’s request promptly submit any requests for such Gaming
Approvals to any applicable Gaming Authority.

 

 
22

--------------------------------------------------------------------------------

 

 

6.4.     License. The Administrative Agent is hereby granted a license or other
right to use, following the occurrence and during the continuance of a Default,
without charge, each Guarantor’s labels, patents, copyrights, rights of use of
any name, trade secrets, trade names, trademarks, service marks, customer lists
and advertising matter, or any property of a similar nature, as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral, and, following the occurrence and during the continuance of a
Default, such Guarantor’s rights under all licenses and all franchise agreements
shall inure to the Administrative Agent’s benefit. In addition, each Guarantor
hereby irrevocably agrees that the Administrative Agent may, following the
occurrence and during the continuance of a Default, sell any of such Guarantor’s
Inventory directly to any person, including without limitation persons who have
previously purchased such Guarantor’s Inventory from such Guarantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Agreement, may sell Inventory which bears any trademark owned
by or licensed to such Guarantor and any Inventory that is covered by any
copyright owned by or licensed to such Guarantor and the Administrative Agent
may (but shall have no obligation to) finish any work in process and affix any
trademark owned by or licensed to such Guarantor and sell such Inventory as
provided herein.

 

ARTICLE VII

WAIVERS, AMENDMENTS AND REMEDIES

 

No delay or omission of the Administrative Agent or any Secured Party to
exercise any right or remedy granted under this Agreement shall impair such
right or remedy or be construed to be a waiver of any Default or an acquiescence
therein, and any single or partial exercise of any such right or remedy shall
not preclude any other or further exercise thereof or the exercise of any other
right or remedy. No waiver, amendment or other variation of the terms,
conditions or provisions of this Agreement whatsoever shall be valid unless in
writing signed by the Administrative Agent and each Guarantor, and then only to
the extent in such writing specifically set forth; provided that, the addition
of any Subsidiary as a Guarantor hereunder by execution of a Supplement shall
not require receipt of any consent from or execution of any documentation by any
other Guarantor party hereto. All rights and remedies contained in this
Agreement or by law afforded shall be cumulative and all shall be available to
the Administrative Agent and the Secured Parties until the Secured Obligations
have been paid in full.

 

ARTICLE VIII

PROCEEDS; COLLECTION OF RECEIVABLES

 

8.1.     Lockboxes. Upon request of the Administrative Agent after the
occurrence and during the continuance of a Default, each Guarantor shall execute
and deliver to the Administrative Agent irrevocable lockbox agreements in the
form provided by or otherwise acceptable to the Administrative Agent, which
agreements shall be accompanied by an acknowledgment by the bank where the
lockbox is located of the Lien of the Administrative Agent granted hereunder and
of irrevocable instructions to wire all amounts collected therein to a special
collateral account at the Administrative Agent.

 

8.2.     Collection of Receivables. The Administrative Agent may at any time
after the occurrence and during the continuance of a Default, by giving each
Guarantor written notice, elect to require that the Receivables be paid directly
to the Administrative Agent for the benefit of the Secured Parties. In such
event, each Guarantor shall, and shall permit the Administrative Agent to,
promptly notify the account debtors or obligors under the Receivables owned by
such Guarantor of the Administrative Agent’s interest therein and direct such
account debtors or obligors to make payment of all amounts then or thereafter
due under such Receivables directly to the Administrative Agent. Upon receipt of
any such notice from the Administrative Agent, each Guarantor shall thereafter
hold in trust for the Administrative Agent, on behalf of the Secured Parties,
all amounts and proceeds received by it with respect to the Receivables and
Other Collateral and immediately and at all times thereafter during the
continuance of a Default deliver to the Administrative Agent all such amounts
and proceeds in the same form as so received, whether by cash, check, draft or
otherwise, with any necessary endorsements. The Administrative Agent shall hold
and apply funds so received as provided by the terms of Sections 8.3 and 8.4
hereof.

 

 
23

--------------------------------------------------------------------------------

 

 

8.3.     Special Collateral Account. The Administrative Agent may, at any time
after the occurrence and during the continuance of a Default, require all cash
proceeds of the Collateral to be deposited in a special non-interest bearing
cash collateral account with the Administrative Agent and held there as security
for the Secured Obligations. No Guarantor shall have any control whatsoever over
such cash collateral account. If any Default has occurred and is continuing, the
Administrative Agent may (and shall, at the direction of the Required Lenders),
from time to time, apply the collected balances in such cash collateral account
to the payment of the Secured Obligations whether or not the Secured Obligations
shall then be due.

 

8.4.     Application of Proceeds. The proceeds of the Collateral shall be
applied by the Administrative Agent to payment of the Secured Obligations as
provided under Section 2.18 of the Credit Agreement.

 

ARTICLE IX

GENERAL PROVISIONS

 

9.1.     Notice of Disposition of Collateral; Condition of Collateral. Each
Guarantor hereby waives notice of the time and place of any public sale or the
time after which any private sale or other disposition of all or any part of the
Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Borrower, addressed as set forth in Article X, at least ten (10) days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. The Administrative Agent shall
have no obligation to repair, clean-up or otherwise prepare the Collateral for
sale. To the maximum extent permitted by applicable law, each Guarantor waives
all claims, damages, and demands against the Administrative Agent or any other
Secured Party arising out of the repossession, retention or sale of the
Collateral, except such as arise solely out of the gross negligence or willful
misconduct of the Administrative Agent or such other Secured Party as finally
determined by a court of competent jurisdiction. To the extent it may lawfully
do so, each Guarantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Administrative
Agent or any other Secured Party, any valuation, stay, appraisal, extension,
moratorium, redemption or similar laws and any and all rights or defenses it may
have as a surety now or hereafter existing which, but for this provision, might
be applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Agreement, or otherwise. Except as otherwise specifically provided herein, each
Guarantor hereby waives presentment, demand, protest or any notice (to the
maximum extent permitted by applicable law) of any kind in connection with this
Agreement or any Collateral.

 

 
24

--------------------------------------------------------------------------------

 

 

9.2.     Limitation on Administrative Agent’s and other Secured Parties’ Duty
with Respect to the Collateral. The Administrative Agent shall have no
obligation to repair, clean-up or otherwise prepare the Collateral for sale. The
Administrative Agent and each other Secured Party shall use reasonable care with
respect to the Collateral in its possession or under its control. Neither the
Administrative Agent nor any other Secured Party shall have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Administrative Agent or such other Secured Party, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. To the extent that applicable law imposes
duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Guarantor acknowledges and agrees that it is
commercially reasonable for the Administrative Agent (i) to fail to incur
expenses deemed significant by the Administrative Agent to prepare Collateral
for disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law (including applicable Gaming Laws), to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against account debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against account debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Guarantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Guarantor acknowledges that the
purpose of this Section 9.2 is to provide non-exhaustive indications of what
actions or omissions by the Administrative Agent would be commercially
reasonable in the Administrative Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Administrative Agent shall
not be deemed commercially unreasonable solely on account of not being indicated
in this Section 9.2. Without limitation upon the foregoing, nothing contained in
this Section 9.2 shall be construed to grant any rights to any Guarantor or to
impose any duties on the Administrative Agent that would not have been granted
or imposed by this Agreement or by applicable law in the absence of this Section
9.2.

 

9.3.     Compromises and Collection of Collateral. Each Guarantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Guarantor agrees
that the Administrative Agent may at any time and from time to time, if a
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

 

 
25

--------------------------------------------------------------------------------

 

 

9.4.     Secured Party Performance of Guarantor’s Obligations. Without having
any obligation to do so, upon the occurrence and during the continuance of a
Default, the Administrative Agent may perform or pay any obligation which any
Guarantor has agreed to perform or pay in this Agreement and such Guarantor
shall reimburse the Administrative Agent for any reasonable amounts paid by the
Administrative Agent pursuant to this Section 9.4. Each Guarantor’s obligation
to reimburse the Administrative Agent pursuant to the preceding sentence shall
be a Secured Obligation payable on demand.

 

9.5.     Authorization for Secured Party to Take Certain Action. Each Guarantor
irrevocably authorizes the Administrative Agent at any time and from time to
time (after the occurrence and during the continuance of a Default in the cases
of clauses (ii), (v), (vi) and (vii) of this Section 9.5) in the sole discretion
of the Administrative Agent and appoints the Administrative Agent as its
attorney in fact (i) to execute on behalf of such Guarantor as debtor and to
file financing statements necessary or desirable in the Administrative Agent’s
sole discretion to perfect and to maintain the perfection and priority of the
Administrative Agent’s security interest in the Collateral, (ii) to indorse and
collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral as a financing statement and to file any other
financing statement or amendment of a financing statement (which does not add
new collateral or add a debtor) in such offices as the Administrative Agent in
its sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Collateral owned by such
Guarantor and which are Securities or with financial intermediaries holding
other Investment Property as may be necessary or advisable to give the
Administrative Agent Control over such Securities or other Investment Property,
(v) subject to the terms of Section 5.1.5 hereof, to enforce payment of the
Instruments, Accounts and Receivables in the name of the Administrative Agent or
such Guarantor, (vi) to apply the proceeds of any Collateral received by the
Administrative Agent to the Secured Obligations as provided in Article VIII and
(vii) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens as are specifically permitted hereunder or
under any other Loan Document), and each Guarantor agrees to reimburse the
Administrative Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Administrative Agent in connection therewith, provided
that this authorization shall not relieve any Guarantor of any of its
obligations under this Agreement or under the Credit Agreement.

 

9.6.     Specific Performance of Certain Covenants. Each Guarantor acknowledges
and agrees that a breach of any of the covenants contained in Section 5.1.5,
5.4, 6.3 or 9.8 or in Article VIII hereof will cause irreparable injury to the
Administrative Agent and the Secured Parties, that the Administrative Agent and
Secured Parties have no adequate remedy at law in respect of such breaches and
therefore agrees, without limiting the right of the Administrative Agent or the
Secured Parties to seek and obtain specific performance of other obligations of
the Guarantors contained in this Agreement, that the covenants of the Guarantors
contained in the Sections referred to in this Section 9.6 shall be specifically
enforceable against the Guarantors.

 

 
26

--------------------------------------------------------------------------------

 

 

9.7.     Use and Possession of Certain Premises. Upon the occurrence and during
the continuance of a Default, the Administrative Agent shall be entitled to
occupy and use any premises owned or leased by the Guarantors where any of the
Collateral or any records relating to the Collateral are located until the
Secured Obligations are paid or the Collateral is removed therefrom, whichever
first occurs, without any obligation to pay any Guarantor for such use and
occupancy.

 

9.8.     Dispositions Not Authorized. No Guarantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 5.1.5 hereof
and notwithstanding any course of dealing between any Guarantor and the
Administrative Agent or other conduct of the Administrative Agent, no
authorization to sell or otherwise dispose of the Collateral (except as set
forth in Section 5.1.5 hereof) shall be binding upon the Administrative Agent or
the Secured Parties unless such authorization is in writing signed by the
Administrative Agent with the consent or at the direction of the Required
Lenders.

 

9.9.     Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any
Guarantor for liquidation or reorganization, should any Guarantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Guarantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

9.10.     Benefit of Agreement. The terms and provisions of this Agreement shall
be binding upon and inure to the benefit of the Guarantors, the Administrative
Agent and the Secured Parties and their respective successors and assigns
(including all persons who become bound as a debtor to this Agreement), except
that the Guarantors shall not have the right to assign their rights or delegate
their obligations under this Agreement or any interest herein, without the prior
written consent of the Administrative Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Administrative Agent, for the benefit of
the Administrative Agent and the other Secured Parties, hereunder.

 

9.11.     Survival of Representations. All representations and warranties of the
Guarantors contained in this Agreement shall survive the execution and delivery
of this Agreement.

 

9.12.     Expenses. The Guarantors shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, but limited to no more than one counsel and, if
applicable, one local and one regulatory counsel in each applicable
jurisdiction) in connection with the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Secured Party (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Secured Party) in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and any other Loan Document, including its rights under this Section
9.12, or (B) in connection with the Loans made or Letters of Credit issued under
the Credit Agreement, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.

 

 
27

--------------------------------------------------------------------------------

 

 

9.13.     Headings. The title of and section headings in this Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the terms and provisions of this Agreement.

 

9.14.     Termination. This Agreement shall continue in effect (notwithstanding
the fact that from time to time there may be no Secured Obligations outstanding)
until (i) any and all commitments to extend credit under the Loan Documents have
terminated, and the Credit Agreement has terminated pursuant to its express
terms and (ii) all of the Secured Obligations (other than Unliquidated
Obligations) have been indefeasibly paid in cash and performed in full (or with
respect to any outstanding Letters of Credit, a cash deposit or backup Letter of
Credit has been delivered to the Administrative Agent as required by the Credit
Agreement) and no commitments of the Administrative Agent or the Secured Parties
which would give rise to any Obligations are outstanding.

 

9.15.     Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Guarantors and the Administrative Agent relating to
the Collateral and supersedes all prior agreements and understandings among the
Guarantors and the Administrative Agent relating to the Collateral.

 

9.16.     Governing Law; Jurisdiction; Waiver of Jury Trial.

 

9.16.1      THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.

 

9.16.2      Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each Guarantor hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Guarantor or its properties in the courts of any jurisdiction.

 

9.16.3      Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 9.16.2. Each Guarantor hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

 

 
28

--------------------------------------------------------------------------------

 

 

9.16.4      Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Article X of this Agreement, and
each of the Guarantors hereby appoints the Borrower as its agent for service of
process. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

9.16.5      WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER GUARANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER GUARANTOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GUARANTORS HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

9.17.     Indemnity. Each Guarantor hereby agrees, jointly with the other
Guarantors and severally, to indemnify the Administrative Agent and the Secured
Parties, and their respective successors, assigns, agents and employees in
accordance with the terms of Section 9.03(b) of the Credit Agreement applied
mutatis mutandis.

 

9.18.     Intercompany Indebtedness. All Indebtedness of any Guarantor owing to
any other Guarantor shall at all times be subordinated to the Secured
Obligations to a Global Intercompany Note.

 

9.19.     Severability. Any provision in this Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable.

 

9.20.     Application of Gaming Laws.

 

9.20.1      This Agreement is subject to Gaming Laws and Liquor Laws. Without
limiting the generality of the foregoing, the Administrative Agent acknowledges
that (i) it is subject to the jurisdiction of the Gaming Authorities or
Governmental Authorities enforcing such Gaming Laws or Liquor Laws (and to being
called forward by such Gaming Authorities or Governmental Authorities, in their
discretion, for licensing, qualification or findings of suitability or to file
or provide other information) and (ii) all rights, remedies and powers in or
under this Agreement, including with respect to the Collateral and the
ownership, possession and operation of facilities subject to the jurisdiction of
the Gaming Authorities, may be exercised only to the extent that the exercise
thereof does not violate any applicable provisions of the Gaming Laws and Liquor
Laws and only to the extent that required approvals (including prior approvals)
are obtained from the relevant Gaming Authorities. Notwithstanding anything to
the contrary in this Agreement, the Administrative Agent agrees to cooperate
with each Gaming Authority in connection with the administration of their
regulatory jurisdiction over the Borrower and its Subsidiaries in connection
with this Agreement and the transactions contemplated hereby, including, without
limitation, the provision of such documents or other information as may be
requested by any such Gaming Authorities relating to this Agreement and the
transactions contemplated hereby.

 

 
29

--------------------------------------------------------------------------------

 

 

9.20.2      The pledge of any Equity Interests in any Person that is subject to
the jurisdiction of the Nevada Gaming Authorities (the “Nevada Equity
Interests”) as a licensee or registered company under the Nevada Gaming Laws
will require the prior approval of the Nevada Gaming Authorities in order to be
effective. No certificates evidencing such Equity Interests shall be delivered
to the Administrative Agent or any custodial agent until such approval has been
obtained. The certificates representing any such Equity Interests shall at all
times remain within the territorial boundaries of the State of Nevada and shall
be made available for inspection by the Nevada Gaming Authorities immediately
upon request during normal business hours. Neither the Administrative Agent nor
any agent thereof shall surrender possession of such Equity Interests to any
person other than the grantor pledging the same without the prior approval of
the Nevada Gaming Authorities or as otherwise permitted by applicable Nevada
Gaming Laws.

 

9.21.     Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

ARTICLE X

NOTICES

 

10.1.     Sending Notices. Any notice required or permitted to be given under
this Agreement shall be sent (and deemed received) in the manner and to the
addresses set forth in Section 9.01 of the Credit Agreement. Any notice
delivered to the Borrower shall be deemed to have been delivered to all of the
Guarantors.

 

10.2.     Change in Address for Notices. Each of the Guarantors, the
Administrative Agent and the Lenders may change the address for service of
notice upon it by a notice in writing to the other parties.

 

ARTICLE XI

THE ADMINISTRATIVE AGENT

 

Capital One, National Association has been appointed Administrative Agent for
the Secured Parties hereunder pursuant to Article VIII of the Credit Agreement.
It is expressly understood and agreed by the parties to this Agreement that any
authority conferred upon the Administrative Agent hereunder is subject to the
terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.

 

 
30

--------------------------------------------------------------------------------

 

 

[remainder of page intentionally blank]

 

 

 
31

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, each of the Guarantors and the Administrative Agent have
executed this Agreement as of the date first above written.

 

 

GOLDEN ENTERTAINMENT, INC., as a Guarantor

 

By: /s/ Matthew W. Flandermeyer__________

Name: Matthew W. Flandermeyer

Title: Executive Vice President, Chief

           Financial Officer and Secretary

   

 

 


--------------------------------------------------------------------------------

 

  

EVITTS RESORT, LLC

LAKES CLOVERDALE, LLC

LAKES FLORIDA DEVELOPMENT, LLC
LAKES GAME DEVELOPMENT, LLC

LAKES GAMING AND RESORTS, LLC

LAKES GAMING – MISSISSIPPI, LLC

LAKES JAMUL, INC.

LAKES KAR SHINGLE SPRINGS, L.L.C.

LAKES KEAN ARGOVITZ RESORTS – CALIFORNIA, L.L.C.

LAKES MARYLAND CASINO MANAGEMENT, LLC

LAKES MARYLAND DEVELOPMENT, LLC

LAKES NIPMUC, LLC

LAKES OHIO DEVELOPMENT, LLC

LAKES PAWNEE CONSULTING, LLC
LAKES PAWNEE MANAGEMENT, LLC

LAKES SHINGLE SPRINGS, INC.

PACIFIC COAST GAMING – SANTA ROSA, LLC

Each as Guarantor

 

 

By     /s/ Matthew W. Flandermeyer               

 Matthew W. Flandermeyer, Executive

Vice President, Chief Financial

Officer and Secretary of

Golden Entertainment, Inc.,

in such capacity acting as agent

for each of the foregoing entities

 

 

 
 

--------------------------------------------------------------------------------

 

  

GOLDEN HOLDINGS, INC.,

a Nevada corporation

77 GOLDEN GAMING, LLC,

a Nevada limited liability company

BIG SKY GAMING, LLC,

a Nevada limited liability company

BIG SKY GAMING MANAGEMENT, LLC,

a Nevada limited liability company

SARTINI SYNERGY ONLINE, LLC,

a Nevada limited liability company

GOLDEN GAMING, LLC,

a Nevada limited liability company

 

 

By: /s/ Matthew W. Flandermeyer               

Name:   Matthew W. Flandermeyer

Title:     Executive Vice President, Chief Financial Officer and Secretary of
Golden Entertainment, Inc. 

 

 

 
 

--------------------------------------------------------------------------------

 

 

GOLDEN AVIATION, LLC,

a Nevada limited liability company

GOLDEN GOLF MANAGEMENT, LLC,

a Nevada limited liability company

GOLDEN HRC, LLC,

a Nevada limited liability company

GOLDEN PAHRUMP NUGGET, LLC,

a Nevada limited liability company

GOLDEN PAHRUMP TOWN, LLC,

a Nevada limited liability company

GOLDEN PAHRUMP LAKESIDE, LLC,

a Nevada limited liability company

GOLDEN ROUTE OPERATIONS, LLC,

a Nevada limited liability company

GOLDEN TAVERN GROUP, LLC,

a Nevada limited liability company

GOLDEN TAVERN RESTAURANTS, LLC,

a Nevada limited liability company

SARTINI GAMING, LLC,

a Nevada limited liability company

MARKET GAMING, LLC,

a Nevada limited liability company

CARDIVAN, LLC,

a Nevada limited liability company

CORRAL COUNTRY COIN, LLC,

a Nevada limited liability company

 

 

By: /s/ Matthew W. Flandermeyer               

Name:   Matthew W. Flandermeyer

Title:     Executive Vice President, Chief Financial Officer and Secretary of
Golden Entertainment, Inc.

 

 

 
 

--------------------------------------------------------------------------------

 

 

GOLDIES GROUP, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB HENDERSON 1, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB STEWART-NELLIS 2, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB EAST SAHARA 3, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB RANCHO 4, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB CHEYENNE-NELLIS 5, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB SUMMERLIN 6, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB VEGAS VALLEY 7, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB WEST SAHARA 8, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB SPRING MOUNTAIN 9, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB FLAMINGO 10, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB RAINBOW 11, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB DURANGO 12, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB WARM SPRINGS 13, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB TWAIN 14, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB TROPICANA 15, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB WINTERWOOD 16, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB SUNSET-PECOS 17, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB MLK 18, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB TUNES 19, LLC,

a Nevada limited liability company

 

 

By: /s/ Matthew W. Flandermeyer               

Name:   Matthew W. Flandermeyer

Title:     Executive Vice President, Chief Financial Officer and Secretary of
Golden Entertainment, Inc.

 

 

 
 

--------------------------------------------------------------------------------

 

  

GOLDEN-PT’S PUB DECATUR-HACIENDA 20, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB DECATUR-SOBB 21, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB SILVERADO-MARYLAND 22, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB SILVERADO-BERMUDA 23, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB SUNRISE 24, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB HUALAPAI 25, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB BIG GAME 26, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB CANTINA 27, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB FERNLEY 28, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB FORT APACHE 29, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB ANN 30, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB RUSSELL 31, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB CENTENNIAL 32, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB HORIZON 33, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB ST. ROSE 35, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB EASTERN 36, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB RACETRACK 37, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB ANTHEM 38, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB SUNSET-BUFFALO 39, LLC,

a Nevada limited liability company

 

 

By: /s/ Matthew W. Flandermeyer               

Name:  Matthew W. Flandermeyer

Title:    Executive Vice President, Chief Financial Officer and Secretary of
Golden Entertainment, Inc.

 

 
 

--------------------------------------------------------------------------------

 

 

GOLDEN-PT’S PUB TRIPLE BAR 40, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB OCEANS 41, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB DESERT INN 42, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB SPRING VALLEY 44, LLC,

a Nevada limited liability company

GOLDEN-O’ACES BAR RAINBOW 46, LLC,

a Nevada limited liability company

GOLDEN-O’ACES BAR POST 47, LLC,

a Nevada limited liability company

GOLDEN - PT’S PUB FOOTHILLS 48, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB FRED’S 49, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB CROSSROADS TC 50, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB WHITNEY RANCH 51, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB BLACK MOUNTAIN 52, LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB MOLLY MALONE’S 53 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB KAVANAUGH’S 54 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB SEAN PATRICK’S 55 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB MORRISSEY’S 56 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB GB’S 57 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB OWL 58 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB FIRESIDE 59 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB MOUNTAINSIDE 60 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB OYSTER 61 LLC,

a Nevada limited liability company

 

 

By: /s/ Matthew W. Flandermeyer               

Name:  Matthew W. Flandermeyer

Title:    Executive Vice President, Chief Financial Officer and Secretary of
Golden Entertainment, Inc.

 

 

 
 

--------------------------------------------------------------------------------

 

 

GOLDEN-PT’S PUB BEANO’S 62 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB BREW 63 LLC,

a Nevada limited liability company

GOLDEN-PT’S PUB RANCH 64 LLC,

a Nevada limited liability company

BONNIE’S 1 LLC,

a Nevada limited liability company

SPARKY’S PRATER 1, LLC,

a Nevada limited liability company

SPARKY’S DOGHOUSE 2, LLC,

a Nevada limited liability company

SPARKY’S MCCARRAN 3, LLC,

a Nevada limited liability company

SPARKY’S LONGLEY 4, LLC,

a Nevada limited liability company

SPARKY’S MT. ROSE 5, LLC,

a Nevada limited liability company

SPARKY’S SOUTH CARSON 7, LLC,

a Nevada limited liability company

SPARKY’S SOUTH MEADOWS 8, LLC,

a Nevada limited liability company

GOLDEN-SIERRA GOLD DOUBLE R1, LLC,

a Nevada limited liability company

GOLDEN-SIERRA JUNCTION DOUBLE R2, LLC,

a Nevada limited liability company

SIERRA GOLD JONES 3, LLC,

a Nevada limited liability company

SIERRA GOLD BUFFALO 4, LLC,

a Nevada limited liability company

SIERRA GOLD STEPHANIE 5, LLC,

a Nevada limited liability company

SIERRA GOLD ALIANTE 6, LLC,

a Nevada limited liability company

GOLDEN RR BUFFALO 1, LLC,

a Nevada limited liability company

GOLDEN RR FLAMINGO 2, LLC,

a Nevada limited liability company

GOLDEN RR EASTERN 3, LLC,

a Nevada limited liability company

GOLDEN RR CENTENNIAL 4, LLC,

a Nevada limited liability company

 

 

By: /s/ Matthew W. Flandermeyer               

Name:  Matthew W. Flandermeyer

Title:    Executive Vice President, Chief Financial Officer and Secretary of
Golden Entertainment, Inc.

 

 

 
 

--------------------------------------------------------------------------------

 

 

GOLDIES HUALAPAI 1, LLC,

a Nevada limited liability company

GOLDIES VALLEY VIEW 2, LLC,

a Nevada limited liability company

GOLDIES SOUTH MEADOWS 4, LLC,

a Nevada limited liability company

GOLDIES CACTUS 5, LLC,

a Nevada limited liability company

GOLDIES WARM SPRINGS 6, LLC,

a Nevada limited liability company

GOLDIES WINDMILL 7, LLC,

a Nevada limited liability company

GOLDIES WESTCLIFF 8, LLC,

a Nevada limited liability company

 

 

By: /s/ Matthew W. Flandermeyer               

Name:  Matthew W. Flandermeyer

Title:    Executive Vice President, Chief Financial Officer and Secretary of
Golden Entertainment, Inc.

 

 

 


--------------------------------------------------------------------------------

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrative Agent

 

By: /s/ Ross S. Wales_______________________________

Name: Ross S, Wales

Title: Senior Vice President

 

 

 